JOSEPH S. WHITE, Circuit Judge.
This cause was heard on the plaintiff’s petition, filed June 8, 1956, for an order fixing the custody of his minor child, defendant’s answer thereto, testimony and argument of counsel.
There is no question as to the fitness of the plaintiff, father of the child, to have the child’s custody. It is shown that he has a proper and wholesome home life in which to have the child visit. The court has been very much impressed by his fair and reasonable attitude toward the welfare of the child, and his obligation to it while having the child’s custody. Under the circumstances it would seem grossly unfair, both to the father and to the child, to deny the father the privilege of having the child visit with him in his home for a brief period during the summer months. If some opportunity is not afforded the child to visit her father, he will soon become an utter stranger to his daughter. Both she and her father are entitled to the opportunity to be together so that the normal relationship of parent and child can develop. According to well settled principles of law, the court has no alternative but to fix a period when the child can visit with her father.
It is ordered and decreed that the final decree entered in this cause is modified so that plaintiff, Frank L. Crosby, father of said child, shall be entitled to the custody and possession of said child, Sandra Crosby, so that she can visit with her father at his home in Orlando, Florida, during the period from July 10 to August 20,1956, unless said child shall earlier desire to return to her mother. The father shall have like privileges each year, unless changed by order of court. During the time the child is with her father, plaintiff shall be relieved of paying any sums to the defendant for the support and maintenance of the child. All of the foregoing is subject to the further order of the court.